DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 08/31/2022 (“Amendment”). Claims 1-3, 5-16, and 19-24 are currently under consideration. The Office acknowledges the amendments to claims 1, 6-15, and 19-21, as well as the addition of new claim 24.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/0030045 (“Gottlieb‘045”) in view of US Patent Application Publication 2011/0319734 (“Gottlieb’734”) and US Patent Application Publication 2015/0164371 (“Varsavsky”).
Regarding claim 1, Gottlieb’045 teaches a continuous glucose monitoring system comprising: a pseudo-orthogonally redundant glucose sensor device for determining the concentration of glucose in a body of a user, the sensor device comprising: a first electrochemical peroxide-based glucose sensor ([0190]; anodic polarization measures hydrogen peroxide); a first electrochemical oxygen-based sensor ([0190]; cathodic polarization at the working electrode is the first sensor of the dual oxygen sensor described); a second electrochemical oxygen-based sensor ([0190]; cathodic polarization at the reference electrode is the second sensor of the dual oxygen sensor described); and sensor electronics including at least one physical microprocessor (paragraphs [0019]-[0022] explain different processors capable of manipulating data from these sensors) that is configured to: receive a peroxide-based output signal from the first electrochemical peroxide-based glucose sensor, the peroxide-based output signal being indicative of a level of glucose in the body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase); receive a first oxygen-based output signal from the first electrochemical oxygen-based sensor and a second oxygen-based output signal from the second electrochemical oxygen-based sensor ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase); calculate a single oxygen-based signal based on the first and second oxygen-based output signals, wherein the single oxygen-based signal is indicative of the level of glucose in the body of the user ([0190]; the single signal is interpreted as the current value described as a result of a comparison of currents at the dual oxygen sensors); … .
However, Gottlieb’045 is silent on calculating, based on … a noise fusion, a first weight for the peroxide-based output signal and a second weight for the single oxygen-based signal, wherein the noise fusion is based on differences in noise of each sensor of the sensor device. Gottlieb’045 is also silent on fusing the peroxide-based output signal and the single oxygen-based signal using the first weight and the second weight, respectively, to calculate a single, fused sensor glucose value for a blood glucose level in the body of the user.
	Gottlieb’734 teaches observing the amount of nonspecific signal noise in each electrode array of a glucose sensor system (¶ 0054, Fig. 6A) and comparing the noise to one or more predetermined internal noise parameters as part of an integrity check which generates an internal reliability index (¶¶s 0041, 0136, 0137, 0141 - also see Fig. 6B). The signals are then weighted (with noise included as part of the weighting) and fused based on the weights (¶¶s 014, 0145, Figs. 6B and 6C). The fused result is a single, final, fused sensor glucose value (¶ 0145, Fig. 6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform fusion based on weightings associated with the amount of noise in each sensor to calculate a single final blood glucose value, as in Gottlieb’734, for the purpose of improving the accuracy and reliability of the sensor system (Gottlieb’734: ¶¶s 0008, 0021, 0037, etc., i.e., reducing the effect of a noisy signal on the final calculation).
Gottlieb’045-Gottlieb’734 does not appear to explicitly teach calculating weights further based on a membrane resistance of each sensor of the sensor device (although Gottlieb’734 does teach calculating weights based on a cal factor of each sensor (¶ 0144, the sensor fusion including an IRI_calibration factor for each sensor), and it would have been obvious to calculate weights based on the cal factor for the purpose of enabling the sensor fusion (Gottlieb’734: ¶ 0144)).
Varsavsky teaches adjusting a cal factor like the one in Gottlieb’734 based on membrane resistance (¶¶s 0662-0665, 0669, 0671, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate membrane resistance into the calculation of weights based on cal factor in the combination, as in Varsavsky, for the purpose of accounting for sensor sensitivity loss in self-calibration (Varsavsky: ¶¶s 0654, 0660).
Regarding claim 2, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the sensor device is configured to be either implanted or subcutaneously disposed in the body of the user (Gottlieb’045: Fig. 3 and [0094]; subcutaneous sensor insertion system).
Regarding claim 3, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system further including a transmitter (Gottlieb’045: [0094] and Fig. 3 element 400; transmitter). However, Gottlieb’045-Gottlieb’734-Varsavsky is silent on the transmitter being configured to be worn on the body of the user. It is noted, however, that the applicant's specification fails to provide details of criticality or unexpected results regarding the placement of the transmitter on the user’s body as opposed to the user’s clothing or adjacent the user. As there is no criticality or unexpected results regarding the placement of the transmitter, it would have been obvious through routine optimization to determine an appropriate position to place the transmitter with respect to the device in order to send and receive data.
Regarding claim 5, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 3, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system further including an insulin pump (Gottlieb’045: [0019]; medication infusion pumps).
Regarding claim 6, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 5, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the glucose monitoring system is a closed- loop system (Gottlieb’045: [0180]; can be used in a closed loop system).
Regarding claim 7, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the first electrochemical peroxide-based glucose sensor is carried on a first flex, and the first and second electrochemical oxygen-based sensors are carried on a second flex (Gottlieb’045: [0110] and figs. 13A-D; the figures show multiple layouts for sensors separated between flexes).
Regarding claim 8, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the first oxygen-based sensor includes Glucose Oxidase (GOx) as a catalyst and is operated at a negative potential (Gottlieb’045: [0190]; cathodic polarization is negative and measures changes in oxygen from glucose interacting with glucose oxidase).
Regarding claim 9, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 8, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the second oxygen-based sensor does not include GOx (Gottlieb’045: [0078]; GOx may be substituted for other proteins or enzymes) and is operated at a negative potential (Gottlieb’045: [0190]; cathodic polarization is a negative potential).
Regarding claim 10, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 9, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the microprocessor calculates the single oxygen-based signal by computing a difference between the first oxygen-based output signal and the second oxygen-based output signal (Gottlieb’045: [0190]; the single current value described as a result of a comparison of currents at the dual oxygen sensors).
Regarding claim 11, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system further including a second electrochemical peroxide-based glucose sensor, wherein the first and second peroxide-based glucose sensors are redundant glucose sensors (Gottlieb’045: [0010]; system can comprise a plurality of working/reference/counter electrodes for redundant measurement).
Regarding claim 12, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the microprocessor periodically calculates the single oxygen-based signal and compares the single oxygen-based signal to the peroxide-based output signal to diagnose whether the peroxide-based glucose sensor is functioning properly (Gottlieb’734 [0010] and [0037]; signal data from different electrodes is weighted and computationally fused and used to assess sensor reliability).
Regarding claim 13, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 12, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the microprocessor determines that the peroxide-based glucose sensor is functioning properly if a difference between the single oxygen-based signal and the peroxide-based output signal exceeds a threshold value (Gottlieb’734: [0041]; sensor drift is interpreted as a difference between sensor signals and the predetermined range is a threshold value).
Regarding claim 14, Gottlieb’045 teaches a continuous glucose monitoring system comprising: a pseudo-orthogonally redundant glucose sensor device for determining a level of glucose in a body of a user, the sensor device comprising: a first electrochemical peroxide-based glucose sensor ([0190]; anodic polarization measures hydrogen peroxide); a second electrochemical peroxide-based glucose sensor ([0010]; the system can comprise a plurality of working/reference/counter electrodes for redundant measurement); an electrochemical oxygen-based sensor ([0190]; cathodic polarization at the working electrode is the first sensor of the dual oxygen sensor described); and sensor electronics, the sensor electronics including at least one physical microprocessor (paragraphs [0019]-[0022] explain different processors capable of manipulating data from these sensors) that is configured to: receive a first peroxide-based output signal from the first electrochemical peroxide-based glucose sensor, the first peroxide-based output signal being indicative of the level of glucose in the body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a first redundant electrode); receive a second peroxide-based output signal from the second electrochemical peroxide-based sensor, the second peroxide-based output signal being indicative of the level of glucose in the  body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a second redundant electrode); receive an output signal from the electrochemical oxygen-based sensor, the output signal being indicative of a measured level of oxygen in the body of the user ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase); … .44825-1765-3966.v1Docket Number: 040088-0452492 PATENT APPLICATION
However, Gottlieb’045 is silent on deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level before continuing the evaluation of a blood glucose level. Gottlieb’045 is also silent on if the measured level of oxygen is at or above the threshold level, calculating, based on … a noise fusion, a first weight for the first peroxide-based output signal and a second weight for the second peroxide-based signal, wherein the noise fusion is based on differences in noise of each sensor of the sensor device. Gottlieb’045 is further silent on fusing the first and second peroxide-based output signals using the first weight and the second weight, respectively, to calculate a single, fused sensor glucose value for a blood glucose level in the body of the user; and calculating the level of glucose in the body of the user based on the single fused sensor glucose value.
Gottlieb’734 teaches a sensor system used for sensing glucose (Abstract) where at least one metric is compared to a predetermined threshold to determine an underlying trend ([0057]) and then a signal is acquired from a sensor whose reliability is assessed by the underlying trend (0058]). According to Gottlieb’734, when the concentration of oxygen is low it causes the signal to be unstable ([0048]), which shows a clear advantage for determining whether the oxygen level is above the threshold to prevent instability before acquiring the signal. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Gottlieb’045 to include deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level prior to continuing to evaluate a user’s blood glucose level as taught by Gottlieb’734 to prevent instability in the sensor signal caused by a low oxygen concentration. Gottlieb’734 further teaches observing the amount of nonspecific signal noise in each electrode array of a glucose sensor system (¶ 0054, Fig. 6A) and comparing the noise to one or more predetermined internal noise parameters as part of an integrity check which generates an internal reliability index (¶¶s 0041, 0136, 0137, 0141 - also see Fig. 6B). The signals are then weighted (with noise included as part of the weighting) and fused based on the weights (¶¶s 014, 0145, Figs. 6B and 6C). The fused result is a single, final, fused sensor glucose value (¶ 0145, Fig. 6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform fusion based on weightings associated with the amount of noise in each sensor to calculate a single final blood glucose value, as in Gottlieb’734, for the purpose of improving the accuracy and reliability of the sensor system (Gottlieb’734: ¶¶s 0008, 0021, 0037, etc., i.e., reducing the effect of a noisy signal on the final calculation).
Gottlieb’045-Gottlieb’734 does not appear to explicitly teach calculating weights further based on a membrane resistance of each sensor of the sensor device (although Gottlieb’734 does teach calculating weights based on a cal factor of each sensor (¶ 0144, the sensor fusion including an IRI_calibration factor for each sensor), and it would have been obvious to calculate weights based on the cal factor for the purpose of enabling the sensor fusion (Gottlieb’734: ¶ 0144)).
Varsavsky teaches adjusting a cal factor like the one in Gottlieb’734 based on membrane resistance (¶¶s 0662-0665, 0669, 0671, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate membrane resistance into the calculation of weights based on cal factor in the combination, as in Varsavsky, for the purpose of accounting for sensor sensitivity loss in self-calibration (Varsavsky: ¶¶s 0654, 0660).
Regarding claim 15, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 14, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein if the microprocessor determines that the measured level of oxygen is below the threshold oxygen level (Gottlieb’734 [0057]; comparison of at least one metric to a predetermined threshold to get underlying trend), the microprocessor reverses the potential of the first electrochemical peroxide-based glucose sensor so as to convert the first electrochemical peroxide-based glucose sensor into a second oxygen-based sensor (Gottlieb’045: [0190]; cathodic polarization at working electrode from dual oxygen sensor description), and calculates the level of glucose in the body of the user based on respective output signals of the first and second electrochemical oxygen-based sensors (Gottlieb’045: [0190]; dual oxygen sensor description).
Regarding claim 16, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 15, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the microprocessor calculates the level of glucose in the body of the user by computing a difference between the output signal of the first electrochemical oxygen-based sensor and the output signal of the second electrochemical oxygen-based sensor (Gottlieb’045: [0190] the single current value described as a result of a comparison of currents at the dual oxygen sensors).
Regarding claim 19, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 14, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the first electrochemical peroxide-based glucose sensor is carried on a first flex, and the electrochemical oxygen-based sensor is carried on a second flex (Gottlieb’045: [0110] and figs 13A-D; multiple sensor flex-circuit assembly layouts exist with sensors separated on different flexes).
Regarding claim 20, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 14, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches a continuous glucose monitoring system wherein the glucose monitoring system is a closed-loop system (Gottlieb’045: [0180]; can be used in a closed loop system). 
Regarding claim 21, Gottlieb’045 teaches … receiving a first peroxide-based output signal from a first electrochemical peroxide-based glucose sensor of a pseudo-orthogonally redundant glucose sensor device for determining a level of glucose in a body of a user, the first peroxide-based output signal being indicative of a level of glucose in the body of the user ([0190] and [0010]; measures changes in peroxide from glucose interacting with glucose oxidase at a first redundant electrode in a system comprising a plurality of working/reference/counter electrodes for redundant measurement); receiving a second peroxide-based output signal from a second electrochemical peroxide-based glucose sensor of the pseudo-orthogonally redundant glucose sensor device, the second peroxide-based output signal being indicative of the level of glucose in the body of the user ([0190]; measures changes in peroxide from glucose interacting with glucose oxidase at a second redundant electrode); receiving an output signal from an electrochemical oxygen-based sensor of the pseudo-orthogonally redundant glucose sensor device, the output signal being indicative of a measured level of oxygen in the body of the user ([0190]; measures changes in oxygen from glucose interacting with glucose oxidase); … .
However, Gottlieb’045 is silent on carrying out operations using a non-transitory computer-readable medium comprising instructions executable by one or more processors, deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level before continuing the evaluation of a blood glucose level. Gottlieb’045 is also silent on if the measured level of oxygen is at or above the threshold oxygen level, calculating, based on … a noise fusion, a first weight for the first peroxide-based output signal and a second weight for the second peroxide-based output signal, wherein the noise fusion is based on differences in noise of each sensor of the pseudo-orthogonally redundant glucose sensor device. Gottlieb’045 is further silent on fusing the first and second peroxide-based output signals using the first weight and the second weight, respectively, to calculate a single, fused sensor glucose value for a blood glucose level in the body of the user; and calculating the level of glucose in the body of the user based on the single fused sensor glucose value.
Gottlieb’734 teaches storing instruction in a computer-readable medium to carry out the functions described in the disclosure (¶ 0068), as well as a sensor system used for sensing glucose (Abstract) where at least one metric is compared to a predetermined threshold to determine an underlying trend ([0057]) and then a signal is acquired from a sensor whose reliability is assessed by the underlying trend (0058]). According to Gottlieb’734, when the concentration of oxygen is low it causes the signal to be unstable ([0048]), which shows a clear advantage for determining whether the oxygen level is above the threshold to prevent instability before acquiring the signal. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Gottlieb’045 to include deterence: C00016036,USU1(c) determining whether the measured level of oxygen in the user's body is at or above a predetermined threshold oxygen level prior to continuing to evaluate a user’s blood glucose level as taught by Gottlieb’734 to prevent instability in the sensor signal caused by a low oxygen concentration. It also would have been obvious to incorporate the functions of the combination on a computer-readable medium, as in Gottlieb’734, for the purpose of being able to carry them out on a large number of different devices. 
Gottlieb’734 further teaches observing the amount of nonspecific signal noise in each electrode array of a glucose sensor system (¶ 0054, Fig. 6A) and comparing the noise to one or more predetermined internal noise parameters as part of an integrity check which generates an internal reliability index (¶¶s 0041, 0136, 0137, 0141 - also see Fig. 6B). The signals are then weighted (with noise included as part of the weighting) and fused based on the weights (¶¶s 014, 0145, Figs. 6B and 6C). The fused result is a single, final, fused sensor glucose value (¶ 0145, Fig. 6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to perform fusion based on weightings associated with the amount of noise in each sensor to calculate a single final blood glucose value, as in Gottlieb’734, for the purpose of improving the accuracy and reliability of the sensor system (Gottlieb’734: ¶¶s 0008, 0021, 0037, etc., i.e., reducing the effect of a noisy signal on the final calculation).
Gottlieb’045-Gottlieb’734 does not appear to explicitly teach calculating weights further based on a membrane resistance of each sensor of the pseudo-orthogonally redundant glucose sensor device (although Gottlieb’734 does teach calculating weights based on a cal factor of each sensor (¶ 0144, the sensor fusion including an IRI_calibration factor for each sensor), and it would have been obvious to calculate weights based on the cal factor for the purpose of enabling the sensor fusion (Gottlieb’734: ¶ 0144)).
Varsavsky teaches adjusting a cal factor like the one in Gottlieb’734 based on membrane resistance (¶¶s 0662-0665, 0669, 0671, etc.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate membrane resistance into the calculation of weights based on cal factor in the combination, as in Varsavsky, for the purpose of accounting for sensor sensitivity loss in self-calibration (Varsavsky: ¶¶s 0654, 0660).
Regarding claim 22, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches wherein the first weight and the second weight are further calculated based on a cal factor of each sensor (as above, Gottlieb’734: ¶ 0144, the sensor fusion including an IRI_calibration factor for each sensor).
Regarding claim 23, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 22, as outlined above. Gottlieb’045-Gottlieb’734 further teaches wherein the cal factor of each sensor… that is within a pre-defined range receives greater weight than the cal factor of each sensor that is outside of the pre-defined range (Gottlieb’734: the calibration factor IRI_calibration described in ¶ 0144 affects the weighting based on its value), but does not appear to explicitly teach wherein the cal factor of each sensor is transformed based on a lookup table.
Varsavsky teaches that a cal factor depends on and can be adjusted based on BG range (¶ 0664, Figs. 84 and 85 - the data and relationships shown in the figures can be considered a lookup table).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a lookup table to transform a cal factor and determine a sensor weight therefrom, as in Varsavsky, for the purpose of being able to minimize computational expense (Varsavsky: ¶ 0663).
Regarding claim 24, Gottlieb’045-Gottlieb’734-Varsavsky teaches all the features with respect to claim 1, as outlined above. Gottlieb’045-Gottlieb’734-Varsavsky further teaches wherein the calculation of the first weight and the second weight is further based on an age of the first electrochemical peroxide-based glucose sensor, the first electrochemical oxygen-based sensor, or the second electrochemical oxygen-based sensor (Varsavsky: ¶ 0245, obvious to incorporate into the calculations for the purpose of de-emphasizing older sensors which are susceptible to perturbations - ¶¶s 0250, 0261, 0279).

Response to Arguments
Applicant’s arguments filed 08/31/2022 have been fully considered. Although the amendments and arguments with respect to the rejections under 35 USC 103 are persuasive over the Gottlieb’045-Gottlieb’734 combination, Varsavsky (already-cited) has been incorporated to teach the additional feature of calculating weights based on membrane resistance. Therefore, all claims remain rejected in light of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791